LeBLANC, Judge.
The issue presented herein is the timeliness of the present appeal.
Plaintiff, Marcel Ducré, filed a redhibition suit against defendant, Armand Rey, in the Small Claims Division of the City Court of Slidell. At Rey’s request, the case was transferred to the regular civil docket of the City Court, where it was tried and taken under advisement by the court. On April 26, 1988, the trial court rendered and signed a judgment in favor of Ducre’ in the amount of $850.00, plus legal interest and costs. On May 11,1988, the sheriff served a notice of judgment on Rey’s attorney of record by domiciliary service. Rey filed a motion for a devolutive appeal on June 7,1988. After the appeal was lodged, this court issued an order, ex proprio motu, directing the parties to show cause why this devolutive appeal should not be dismissed as untimely.
Louisiana Code of Civil Procedure article 5002 provides that an appeal from a judgment rendered by a city court may be taken only within ten days from the service of notice of judgment, when notice is necessary. Notice of the signing of a final judgment is required when a case is taken under advisement by the court. La.Code Civ.P. art. 1913.
In the present case, appellant’s motion for appeal was not filed until twenty-seven days after his attorney was served with notice of judgment, and clearly was untimely. Accordingly, this appeal is dismissed. Appellant is to pay all costs.
APPEAL DISMISSED.